Citation Nr: 1640265	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  12-25 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an effective date earlier than August 12, 2009 for the assignment of a 10 percent disability rating for punctured ear drum with hearing loss, left ear.

2. Entitlement to an increased rating for punctured ear drum with hearing loss, left ear, currently rated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on a period of active duty for training (ACDUTRA) in the Army Reserve from June 1974 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated September 2009 and October 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

This claim was remanded in January 2015 for further development.  Review of the completed development reveals that, at the very least, substantial compliance with the remand directives was obtained.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In June 2016, the Veteran revoked his Power of Attorney, which had appointed the Disabled American Veterans (DAV) as his representative.  The Board finds that the Veteran properly revoked DAV's representation.  See 38 C.F.R. § 14.631 (f)(1).  The veteran did not file a VA Form 21-22 or VA Form 21-22a designating another individual or accredited service organization as his representative.  He is now unrepresented.

The issue of entitlement to an increased rating for punctured ear drum with hearing loss, left ear is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. On October 24, 2003, the Veteran filed a claim for service connection for punctured ear drum with resulting hearing loss of the left ear.  

2. The evidence does not indicate that a claim for service connection for punctured ear drum with resulting hearing loss, left ear was filed prior to October 24, 2003.

3. Entitlement to service connection for punctured ear drum with hearing loss, left ear was granted in a September 2009 rating decision that assigned a noncompensable disability rating, effective October 24, 2003; and a 10 percent disability rating, effective August 12, 2009.

4. The Veteran's 2003 audiology report was interpreted as demonstrating a nonresponding left ear.

5. In 2009, the Veteran's non-functioning left cochlea demonstrated hearing impairment that resulted in speech reception thresholds averages of 105+ decibels and a speech discrimination score that could not be tested.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of October 24, 2003, but no earlier, for the assignment of a 10 percent rating for punctured ear drum with hearing loss, left ear have been met.  38 U.S.C.A. §§ 5103, 5103A, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.85, 4.86 Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Veteran's claim is a "downstream" element of the RO's grant of service connection in September 2009.  For such an issue, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required where such notice was afforded for the issue of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board notes that notice sent the Veteran in November 2008, prior to the initial grant of service connection, provided the Veteran with information regarding the assignment of effective dates.  

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim being decided on appeal, the evidence of record includes the Veteran's service treatment records, VA treatment records, statements from the Veteran, and a VA examination reports.  The Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim being adjudicated on appeal.  

Additionally, the Board finds that the Veteran's entitlement to an earlier effective date for a 10 percent rating for his service-connected punctured ear drum with hearing loss, left ear is not inextricably intertwined with the claim for entitlement to an increased rating for service-connected punctured ear drum with hearing loss, left ear that is being remanded by the Board.  The Veteran's disagreement with the effective date assigned for his compensable rating assigned by the September 2009 rating decision is a separate issue from his claim for an increased rating filed in June 2010.  Jarvis v. West, 12 Vet. App. 559 (1999) (NOD that disagreed only with effective date did not constitute an NOD as to disability rating).  The Veteran's claim in June 2010 did not indicate that a rating higher than 10 percent should be assigned prior to June 2010, and the Veteran's statements on December 9, 2009, February 9, 2010, and April 20, 2010 specifically disagreed with the effective date assigned for the 10 percent rating.  While these issues arise out of the same condition, they are based upon separate legal criteria (an earlier effective date for a previous granted disability rating, or whether a higher rating is warranted after the currently established effective date).  The issues were adjudicated by the RO separate decisions in April 2010 and October 2010; and the issues were appealed separately by the Veteran.  Accordingly, the Board finds that these claims are not intertwined and that the Veteran has not been prejudiced in separate adjudication of these issues on appeal. 


The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Entitlement to an Earlier Effective Date 

Based on the evidence of record, the Board finds that an effective date of October 24, 2003, but no earlier, is warranted for the assignment of a 10 percent rating for service-connected punctured ear drum with hearing loss, left ear.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an original claim, or a claim for increase, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean, except as otherwise provided, that the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

The Veteran was granted service connection for punctured ear drum with hearing loss, left ear in a September 9, 2009 rating decision.  A noncompensable rating was assigned, effective October 24, 2003, and a 10 percent disability rating was granted, effective August 12, 2009. 

In December 2009, the Veteran submitted a statement that disagreed with the effective date assigned for the compensable rating.  The Veteran's statement report stated, "I am writing this letter to inform you that I should get back pay, because [page 3 of the rating decision] said that an evaluation of 10 percent is assigned from October 24, 2003."  

A letter was sent to the Veteran in February 2010 reporting that the statement on page 3 of the September 2009 rating was in error; however, the Veteran again reiterated that he was entitled to "back pay from October 24, 2003."  

In March 2010, correspondence was received from the Veteran's former representative stating that the Veteran was disagreeing with the effective date established for service connection in the September 2009 rating decision.

To the extent that the effective date for service connection for the Veteran's left ear disability is on appeal, the Board notes that while the Veteran's disability had its onset in service, the evidence does not indicate that the Veteran made any type of claim for service connection for left ear hearing loss, a left ear injury, or hearing loss of any kind until October 24, 2003.  While the Veteran stated in October  
2012 that he felt that service connection was warranted since his active service, there is no basis for the assignment of an effective date for service connection prior to the date of the Veteran's claim for service connection was received on October 24, 2003.  As effective dates are assigned based upon the later of either the date entitlement arose or the date of claim for service connection, the Board finds the later date in this instance is the date of claim on October 24, 2003.  Accordingly, an effective date prior to October 24, 2003 for service connection for the Veteran's left ear disability is not warranted.  See 38 C.F.R. § 3.400.  

The Board finds, however, that the Veteran is entitled to an effective date of October 24, 2003 for the 10 percent rating assigned for his left ear disability.  As noted above, the effective date of an evaluation and award of compensation based on an original claim, or a claim for increase, will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  Here, the evidence is at least in equipoise regarding whether the Veteran's deafness of his left was present at the time that he initially submitted his claim for service connection in October 2003.  

During a hearing in July 2007, the Veteran reported that he had gone deaf in his left ear prior to separation from service in 1974, and the Veteran's VA examination prior to the grant of service connection indicated that the Veteran had a non-functioning left cochlea.  A private audiology report from November 2003, however, did not report that the Veteran was deaf in his left ear.  The report of the private audiologist indicated that the Veteran had profound hearing loss of his left ear with speech reception thresholds averages of 70 decibels and a speech discrimination score of 88 percent for the left ear.  

Evaluations for hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the degree of disability from the Veteran's hearing loss; the rating schedule establishes 11 auditory acuity levels, designated from level I for slightly impaired hearing acuity through level XI for profound deafness.  Further, schedular disability ratings for hearing impairment are "derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Pursuant to 38 C.F.R. § 4.85 (f), if impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  The findings reported by the private examiner would provide a left ear Roman numeral designation of III under Table VI.  When evaluated under Table VII of rating schedule for hearing impairment, these Roman numeral designations would result in a noncompensable rating.

The 2009 VA examiner, however, provided a retrospective medical opinion regarding the audiometry readings provided by the private examiner in 2003 that indicates that the Veteran's hearing loss in 2003 is of greater severity than what was reported by private audiologist.  The 2009 VA examiner stated that the Veteran's current medical evaluation demonstrated a "non-functioning cochlea" of the left ear and that review of the findings provided by 2003 private audiology report indicated "a non-responding ear."  The examiner indicated that the Veteran had a "dead left ear" in 2009, which had resulted in speech reception thresholds averages of 105+ decibels and a speech discrimination score that could not be tested. 

The results provided by testing in August 2009 provide a left ear Roman numeral designation of XI under Table VIa, which was appropriate to consider due to hearing loss that exceeded 55 decibels at pure tone thresholds of 1000, 2000, 3000, and 4000 Hertz.  See 38 C.F.R. § 4.86 (a).  The Roman numeral designation of XI combined with the Roman numeral designation of I for the right ear would warrant 10 percent disability under Table VII.  See 38 C.F.R. §§ 4.85, 4.86.  

As the 2009 VA examiner states that review of the 2003 audiology report indicates Veteran's "dead" or non-responsive left ear was present at the time of the 2003 audiogram, which was not discussed by the private examiner, and since the findings of the 2009 audiogram are more consistent with the credible reports of the Veteran of a complete lack of hearing acuity in his left ear since his separation from service, the Board finds that the opinion of the 2009 VA examiner to be of greater probative value regarding the extent of the Veteran's hearing loss in his left ear in 2003, than the audiological findings indicated by the 2003 private examiner.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the evidence indicates that the Veteran had a non-responsive left ear as early as the date of claim for service connection on October 24, 2003, and the evidence of record warrants the assignment of an earlier effective date of October 24, 2003, but not earlier, for a 10 percent rating for the Veteran's service-connected punctured ear drum with hearing loss, left ear.  See 38 C.F.R. §§ 3.102, 3.400, 4.85, 4.86 Diagnostic Code 6100.   


ORDER

Entitlement to an effective date of October 24, 2003, but no earlier, for the assignment of a 10 percent rating for service-connected punctured ear drum with hearing loss, left ear is granted, subject to the laws and regulations governing payment of monetary benefits. 
REMAND

Unfortunately, the Board finds that additional development is required for the Veteran's claim for an increased rating for his service-connected punctured ear drum with hearing loss, left ear.  The Board notes that the Veteran has not been provided with an auditory evaluation since August 2009 that considers the Veteran's diagnosis of right ear hearing loss provided in August 2009 and discusses the Veteran's functional impairment due to his left ear disability.  

During the Veteran's August 2009 ear disease examination, the VA examiner diagnosed the Veteran with "mild sloping right noise induced hearing loss," and his August 2009 audiology exam reported a right ear speech discrimination score of 80 percent.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015). 

Based upon the possible applicability of 38 C.F.R. § 3.383 in relation to the Veteran's increased rating claim for his service-connected left ear disability, the Board finds that a new examination that discusses the Veteran's diagnosis of right ear hearing loss for VA purposes in August 2009 is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an audiological examination with an appropriate examiner to determine the current severity of his hearing loss, to include: right ear hearing loss diagnosed in the Veteran's August 2009 "Ear Disease" examination.  The examiner should also note that audiometry results in August 2009 demonstrated a "completely dead left cochlea." 

The examiner should note all relevant pathology, including any functional impact; and all indicated tests should be conducted.

2. After completing all indicated development, and any additional development deemed necessary, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity for response prior to returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


